OFFICE     OF   THE   ATTORNEY        GENERAL     OF TEXAS
                                           AUSTIN
GROVER       SELLERS
..,-ro~~rr    GLNERAL
                                                                                    ..’
                                                                                  #c’




                                                            0497
    iionorableii.Pat &dwerda
    12lvilDiatriot Attorney                    ,,
    Dal188 County
    ii800148Suilding
    D81188, 'Poxa8
    Dear sir:                               9pinlon IJo.
                                            Eta:    whet are the oo



                        .

           Your requkat ror our
    read8 ae rol.lowa:




                                                             the    correot
                                                                 8uit8    riiba
                                                             0r Dal168 for




                                  qwation      hvoha       a0pa8         upon      ths
                          ion or our statutaa rslatlng to raea
                           ana ooata to b0 0hsrg0a    under   what
                         00 deem8 a 'S~olal Statute’,       and the
                 oonatruotion of our ganernl law in regard to
                 irea to be oharged by the county Clerk, and OUT
                 ofrfoe haa been unable to find any deaioion oan-
                 ltruing auoh statutea, we reapeotiully sub&t to
            .




;;onrii.Fat bduafda,                 mse      2



     pour             version or the law perteining to
                 0rri0e       our
      said queatlon  and at the eaw tima amok adrioe
     rrorPyour orfloe 88 to the oorreotneaa 0r our
     aoiloluslon.                                       .1
                                                      ,c”
         we  have aueatea up the law Ofia rfna that Chap-
     ter 10, H. s., doallng with delinquent taxes; mgu-
     later the prooedum and ieea in land tax aultr only,
     and &iv* our raaeona 88 roUon8:
                “1.     Artio1.r7319 derlnea real property.
                        Itvery      artiole       fn thi8 ohiptar,   rhea      a   ak-
                                                   r ota,        *Lanbr   or
     traotr, real estat.4,ato.*, and in no lnatanoa la
     personal property losntioned.
                93.     lutfola        7326 a9818 rlth
                                         8uita to ronoioae
     llenai             no lien 0~.porronal property un-
                      thera   bein
     til levy la made by lh o r iror
                                   r oonatable;   a suit, on
     &WWOnal property tax.88i8 a Duit in peraonam, while
     a suit 08 real property ia in rm aa wall aa peraonem.
            -4. nrtlolo 7332 8Ot8 out the rwa 8liovmd the
     diatriot attorney, the aJ%erifior oonatabla the
     diatrlot olerk and the oounty clerk (it         wi2.ibe
     notdi #at the oounty      clerk     ha8 oertala dutle8 to
     poriom     fn regard to the     ooll~oti~   br suit  Of real
     proparty taxsa), leaving out any orri0Or ot lnrertor
     oourta    whloh hao6 jurladlotionor praotioallg        all
     personal property tax lult8.
          *Then w take into oonaiaoratlon that  Artlola
     7297 apeoirloaliy deal8 with lulta inatltuted for
     the reoorery or all nronog duo the atate and oounty
     aa tsxea au ana unpeid on personal property, to-
     gether rith the raot that Cuptar 10 with tha AA-
     tlolsa quoted above, it ia olaer that  the Lsgla-
     lature did not intend Ior Chapter 10 and the
     nrtioler ret out tharaunaer to gorrrn aulta oa
     personal property.
         *Thea again m find that   Artlola 7333, whloh
     doala with rear taxad a8 ooata apeaka only aa ooata
     againat tha land to ba aold under Judgment for taxer
                                                                      839

3on. iir'Fatiidrarda, me*   3


     and pal6 Out Or the prooooda Of the aelsa after the
     taxes, penalty and Intereat due thereon are paid, ana
     i.nno oaee ahall the atate and county be liable there-
     ror.

        wTherefore, we here reeohed the oonoluaion that:.'&0
     constable or aherirr, oounty clerk or any inrsrlai 00~1%
     that ha8 jurladlotlon over the amount involred In 01~11
     aulta ror personal Juagnont to reoover taxer on'peraonal
     property are rewlated by the general BOO Ytetutea, which
     Ore ret out and enumerated la Chapter 2, Title 61, it. il. s.,
     and eabraoea Artlolo 3913 bhrou&h 3946.

        lThla being a novel question not baring bean aeolasd
     by oux oourta, we real that it ia our duty to 0811 upon
     your ortloe ror your opinion a8 to the oorreotnaaa or
     our oonclualon,~
      There are no lpeolal atatotea fI.xingthe tee8 to be taxed
88 oouirt ooata in rarer or tha rarlour orrloera prrozxiiq
aenloea   In aulta filed by a olty In the oount  court, or other
oourta having juriaalotlon or the adwuata lmo 1 **a whore euoh
suit8 are ror the 001100tioa 0r *personal taxeOn, ~01 taxer on
personal property.   Therefore, it la our OpFtlIonthat   the con-
olualona 8tda   by you in your request are oorreot and that
auoh reea are goferned by the general foe statutes.